Citation Nr: 0808786	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-32 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, E.L., and M.L.



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to April 
1954.  The veteran died in April 1999.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision, which 
denied the appellant's application to reopen her claim for 
service connection for cause of the veteran's death.  This 
issue was reopened and remanded in an August 2007 Board 
decision for further development.

In November 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Nashville, Tennessee 
RO.  A transcript of that proceeding has been associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran died in April 1999.  The death certificate 
shows that the immediate cause of his death was cardiac 
arrest.

2.  The veteran was service connected for a right knee 
disability and a mandible fracture at the time of his death.

3.  The competent medical evidence of record does not 
demonstrate that the veteran's death was related to service. 

CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303(a)(c), 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  

VCAA letters dated in October 2004, December 2004, and March 
2005 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The appellant was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claim.  These letters informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

In addition, specifically in the context of a claim for cause 
of death benefits under 38 U.S.C.A. § 1310 Dependents and 
Indemnity Compensation (DIC), the Court held that section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, ___ Vet. App. ___ (July 18, 
2007).  The Court also held that a DIC claim imposes upon VA 
no obligation to inform a DIC claimant who submits a 
nondetailed application of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Id.  The RO notified the appellant of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition in an October 2004 
letter, indicating that to support a claim for DIC benefits, 
the evidence must show that the veteran died while on active 
duty or that the veteran died from a service-connected injury 
or disease.  While the letter did not identify the veteran's 
service-connected disabilities (i.e. right knee disability 
and mandible fracture), it is noted that none are shown to 
have had causal relationships to the veteran's death, and the 
appellant has not claimed otherwise.  In addition, the 
October 2004 letter and the August 2006 statement of the case 
(SOC) provided partial notice of the aforementioned elements.  
Any error with regard to proper notice is nonprejudicial. The 
RO is not shown to have adequately notified the appellant of 
the evidence and information required to substantiate a DIC 
claim based on a condition not yet service connected.  
However, the claims folder already contains several medical 
opinions addressing the possibility of any relation between 
the veteran's nonservice-connected diabetes mellitus, his 
cause of death, and his in-service vehicle accident.  In 
addition, it appears from the Travel Board hearing transcript 
that the appellant already had actual knowledge of the 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  Therefore, it would be 
pointless to remand the veteran's case for issuance of a new 
VCAA letter.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant private medical records are in the file.  All 
records identified by the appellant as relating to this claim 
have been obtained, to the extent possible.  The Board finds 
that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2007).  The 
appellant was provided a medical opinion in October 2007.  
The opinion was thorough and complete.  The examiner 
specifically noted that the claims file had been reviewed and 
answered all questions, as requested in the August 2007 Board 
remand.  Therefore, the Board finds the opinion of the 
examiner sufficient upon which to base a decision.  
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2007).  Certain diseases, to include 
diabetes mellitus, may be presumed to have been incurred in 
service when manifest to a compensable degree within one year 
of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death. 

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2007).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2007).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

The veteran's death certificate reflects that he died on 
April [redacted], 1999 of cardiac arrest.  The appellant contends that 
the veteran died due to complications related to diabetes 
mellitus.  See Travel Board hearing transcript, November 
2006.  She alleges that the veteran suffered internal trauma 
during a 1952 in-service vehicle accident, causing diabetes 
mellitus, which would eventually lead to complications 
resulting in the veteran's death.  Id.

As an initial matter, the Board notes that the veteran was 
service-connected for a right knee disability and a mandible 
fracture at the time of his death.  At no point, however, 
does the appellant claim that the cause of the veteran's 
death was related to these injuries.  

The veteran was not service-connected for diabetes mellitus 
at the time of his death.  A review of the veteran's service 
medical records do not indicate - nor is it contended - that 
the veteran was diagnosed with or treated for diabetes 
mellitus in service or within one year of discharge.  Post 
service medical records reflect that the veteran was treated 
for diabetes mellitus since approximately 1958.  See St. 
Luke's Hospital treatment records, February 1978.  He 
received private treatment for this disease until the time of 
his death.  

The Board acknowledges that the claims folder contains 
varying opinions regarding the possible relationship between 
the veteran's in-service accident, his diabetes mellitus, and 
his cause of death.    

In September 2004, a retired college/university professor and 
biomedical research scientist submitted a statement regarding 
the etiology of the veteran's physical disabilities.  In this 
statement, he "strongly suggest[ed] the probability" that, 
as a result of the 1952 accident, the veteran suffered damage 
to the hypothalamus, pituitary gland, and interconnecting 
hypophysial portal vein, which are intricately involved in 
the regulation of blood sugar levels.  He stated that the 
fracture of the mandible indicated "enough force necessary 
that injury to the thyroid gland most probably would have 
occurred."  He further opined that the veteran died from 
years of increasingly severe physical problems initiated by 
the 1952 motor vehicle accident while serving in the U.S. 
Navy.  This same scientist appeared at the November 2006 
Travel Board hearing and offered testimony reiterating this 
September 2004 opinion. 

In September 2005, a private physician submitted a statement 
reflecting that it is indisputable that diabetes mellitus is 
a risk factor for coronary artery disease and significantly 
increases the coronary risk of patients.  See Johnson City 
Internal Medicine Associates, P.C. letter, September 2005.  
She further stated that there is also a possibility of 
amyotrophic lateral sclerosis (ALS) contributing to cardiac 
arrest.  Id.

In November 2006, a private physician rendered an opinion 
regarding the etiology of the veteran's disabilities.  See 
The Center for Integrative Medicine at the Oaks Castle 
letter, November 2006.  The physician stated that it is very 
likely that, due to his in-service accident, the veteran 
sustained significant generalized closed head injury and 
total body trauma, which may have led to other organ 
dysfunction, including possible traumatic pancreatitis, 
resulting in diabetes mellitus.  Id.  He stated that the 
veteran's service-related accident and multiple head and 
total body injuries directly contributed to his medical 
problems and subsequent death.  Id.  He continued on to opine 
that it is very likely that the neurologic disorder (ALS) 
that the veteran developed in 1999 was a delayed effect to 
the head trauma and prolonged coma that he suffered 
immediately following the in-service accident.  Id.  

In October 2007, a VA opinion was rendered.  This physician 
stated that the claims folder contains no evidence that the 
veteran had diabetes mellitus prior to 1957 and, therefore, 
it is not likely that the veteran had diabetes mellitus 
during service or within one year of discharge from service.  
The physician continued on to state that the claims folder 
contains evidence that the veteran's in-service accident 
resulted in injuries to his patella and his mandible.  There 
is no evidence, however, indicating that the veteran suffered 
trauma to his pancreas, which could have led to diabetes 
mellitus.  Therefore, it is not likely that his diabetes 
mellitus resulted from the 1952 motor vehicle accident.  
Finally, the physician opined that it is also not likely that 
the veteran developed a neurological disorder, such as ALS, 
as the result of his in-service accident.  In support of this 
opinion, he attached an article discussing the causes, 
symptoms, and treatment of ALS.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In the October 2007 VA report, the physician specifically 
indicated that he reviewed the claims folder in its entirety 
and gave detailed rationales for his opinions.  In regards to 
the November 2006 private opinion, there is no indication 
that the physician reviewed the claims folder.  In addition, 
the physician specifically stated that the total body trauma 
suffered by the veteran during service "may have led" to 
other organ dysfunction.  This is a speculative conclusion 
and is not sufficient to raise a reasonable doubt.  See, 
e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the appellant may have been having some 
symptoms of multiple sclerosis for many years prior to the 
date of diagnosis deemed speculative).  In regards to the 
September 2004 opinion, the Board notes that this opinion was 
rendered by a scientist and professor, as opposed to a 
practicing medical professional.  In addition, there is no 
indication that the claims folder was reviewed in its 
entirety before this opinion was rendered.  Also, it should 
be noted that the scientist "strongly suggest[ed] the 
probability" of damage to the hypothalamus, pituitary gland, 
and interconnecting hypophysial portal vein.  This is a 
speculative conclusion.  In regards to the September 2005 
opinion, the Board acknowledges the physician's statement 
that diabetes mellitus is a risk factor for coronary artery 
disease.  However, as just discussed, there is no competent 
evidence of record indicating that the veteran's diabetes 
mellitus was related to his active duty service.  

Therefore, in light of the fact that the October 2007 VA 
opinion is the only opinion of record which appears to be 
based on a complete review of the veteran's claims folder, 
and the VA physician offers detailed rationales for his 
opinions, the Board finds the VA opinion to be more credible 
and concludes that, while the veteran's death may have been 
related to complications from his diabetes mellitus, there is 
no evidence that the veteran's diabetes mellitus is related 
to his active duty service, to include his in-service vehicle 
accident.  

The Board acknowledges the appellant's contentions that the 
veteran died of complications related to his diabetes 
mellitus, which he incurred as a result of internal trauma 
from an in-service vehicle accident.  See Travel Board 
hearing transcript, November 2006.  However, the competent 
medical evidence of record does not support this contention, 
as addressed above.  Likewise, while it is argued that 
medical literature provided by the appellant is supportive of 
the claim, the Board finds that such generic texts, which do 
not address the facts in this particular appellant's own 
case, and with a sufficient degree of medical certainty, do 
not amount to competent medical evidence of causality.  Sacks 
v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Therefore, the Board finds that service connection is not 
warranted for the veteran's cause of death.  38 U.S.C.A. §§ 
1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2007).  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


